Citation Nr: 1012095	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1969 and from December 1974 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 Regional Office (RO) 
in St. Petersburg, Florida rating decision, which denied the 
claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in May 2008.  A transcript of that proceeding has been 
associated with the claims file.

The Veteran's case was remanded by the Board for additional 
development in August 2008.  The case is once again before 
the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has a current bilateral hearing loss disability that 
is etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

Two VCAA letters dated in March 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letters informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.

One of the letters also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  
Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  The Veteran was provided VA 
examinations for his hearing loss in September 2006, August 
2009, and November 2009.  In that regard, the Board notes 
that the August 2008 Board remand directed the RO to afford 
the Veteran an ENT examination.  The Board notes that the 
August 2009 examination was with a physician.  While the 
examiner conducted a physical examination of the Veteran, he 
did not perform any audiometric testing.  Without an 
audiometrist test, the examiner indicated that he was unable 
to provide an opinion as to etiology.  The RO, therefore, 
scheduled the Veteran for an audiological examination in 
November 2009, where an audiogram was performed.  Based on 
the foregoing, the Veteran's normal audiogram on separation 
from service, and the Veteran's reports of post-service noise 
exposure as a motorcycle riding instructor, the audiologist 
concluded it was less likely as not that the Veteran's 
current bilateral hearing loss was related to his in-service 
noise exposure.  

The Board recognizes that the medical opinion was ultimately 
offered by an audiologist rather than the ENT specialist as 
instructed in the Board remand.  However, the Board notes 
that an audiologist is qualified through education, training, 
or experience to provide competent medical evidence on the 
matter of hearing loss under 38 C.F.R. § 3.159(a)(1).  See 
Cox v. Nicholson, 20 Vet. App. 563 (2007).  Therefore, the 
Board concludes that the RO substantially complied with the 
August 2008 Board remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until decades after service.    

In the absence of presumptive service connection, to 
establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  Id 
at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral 
hearing loss due to in-service noise exposure, primarily from 
aircraft, helicopters, gunfire, rocket fire, and explosions 
while working on the flight line in Da Nang.  

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of hearing loss.  The 
Veteran underwent several audiological examinations during 
service, including at his final separation examination in 
October 1975.  All examination results were within normal 
limits.  The Board also notes two complaints of wax buildup 
in the right ear, in March 1967 and September 1975.  The 
Veteran's service treatment records are simply devoid of any 
findings consistent with in-service incurrence of chronic 
hearing loss.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. 
 
The Board notes that the Veteran served in combat while on 
active duty service in Vietnam.  In Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals 
for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

After service, the first evidence of hearing problems is from 
a February 2006 private audiogram.  The audiogram did not 
provide a specific breakdown of puretone thresholds except in 
graphical format, which the Board is not competent to 
interpret.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  In addition, 
there is no indication that the word discrimination scores 
were based on the use of the Maryland CNC list, as prescribed 
by 38 C.F.R. § 3.385.  However, the examiner did note right 
ear normal sloping to a mild high frequency sensorineural 
hearing loss and left ear normal sloping to a moderate high 
frequency sensorineural hearing loss.  The exam report does 
not mention etiology and the Veteran concedes that they did 
not discuss etiology.  

The Veteran was afforded a VA examination in September 2006.  
The examiner noted review of the claims file and specifically 
noted that the Veteran had normal hearing in-service on 
October 1974, May 1975, and November 1975 audiograms.  At 
that time, the Veteran reported difficulty understanding 
speech if people are not facing him.  The Veteran noted that 
he had experienced this problem for at least 20 years.  The 
examiner noted in-service noise exposure from aircraft 
without hearing protection and post-service noise exposure 
from motorcycles.  After audiometric testing, the examiner 
diagnosed bilateral mild to moderately severe sensorineural 
hearing loss.  The examiner opined that it was less likely 
than not that the Veteran's current hearing loss was due to 
military noise exposure.  The examiner based the opinion on 
the audiometric records showing normal hearing during service 
and at discharge.

The case was remanded to afford the Veteran an ENT 
examination.  The August 2009 examiner noted reviewing the 
claims file and the Veteran's normal in-service audiogram in 
October 1974.  The examiner noted the Veteran's exposure to 
loud noise during his two tours in Vietnam and the Veteran's 
report of hearing problems from that time.  On examination, 
there was no otorrhea, inflammation, eczema, or lesions.  
There was ceruman, which was cleaned from both ear canals.  
There were no perforations, erythrema, retractions, or 
cholesteatoma with respect to the tympanic membrane.  The 
Veteran's hearing was adequate for conversation.  Air 
conduction was better than bone conduction bilaterally.  The 
examiner noted that there was no recent audiogram to evaluate 
and, therefore, he could not opine as to the cause of the 
Veteran's current hearing loss or even if one existed.

The Veteran was afforded another VA examination in November 
2009.  The examiner noted review of the claims file.  At that 
time, the Veteran reported in-service noise exposure from 
gunfire, rockets, helicopters, and explosives.  He also 
reported high levels of post-service noise exposure in his 
occupational life as a motorcycle riding instructor and 
recreational exposure from riding motorcycles.  Audiometric 
testing showed bilateral sensorineural hearing loss.  The 
examiner opined that it was less likely than not that the 
Veteran's current hearing loss was caused by in-service noise 
exposure.  The examiner based this opinion on the Veteran's 
separation audiogram that showed normal hearing bilaterally 
and the Veteran's high level of noise exposure in his post-
service occupation.

The Board finds the opinions expressed in the November 2009 
VA audiologist's examination credible and probative, with 
respect to the Veteran's bilateral hearing loss.  The 
examination was based on a review of the claims file, 
interview of the Veteran, and audio examination.  The VA 
audiologist noted the Veteran's multiple in-service 
audiological examinations, including the normal hearing test 
at separation.  The examiner also discussed the Veteran's in-
service exposure from combat, including from gunfire, 
rockets, and other explosions.  Finally, the examiner 
discussed the Veteran's high levels of noise exposure post-
service, both occupationally and recreationally driving 
motorcycles.  Based on this evidence, the examiner concluded 
that current bilateral hearing loss was unrelated to military 
service.  The examiner's conclusion is fully explained and 
consistent with the evidence of record.  Furthermore the VA 
audiologist's conclusions are supported by similar opinion 
expressed in the report of the September 2006 VA examination.  
Consequently, the Board finds this report to be the most 
probative evidence of record as to whether his current 
hearing loss disability is related to service.

The Board has considered whether self-reported continuity of 
symptomatology of hearing loss dating back to service would 
be sufficient to warrant service connection.  In this regard, 
the Veteran is certainly competent to report that he 
experiences difficulty hearing.  See Charles v. Principi, 16 
Vet. App. 370, 374- 75 (2002).  Furthermore, as noted, the 
Veteran's statements as to what occurred during service are 
presumed credible absent clear and convincing evidence to the 
contrary.  However, even where a veteran asserts continuity 
of symptomatology since service, he is not necessarily 
competent to establish a nexus between the continuous 
symptomatology and the current claimed condition.  See, e.g., 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, 
even accepting the contention that the Veteran suffered from 
difficulty hearing during and since service, the Board finds 
that the opinion of the competent health care provider to be 
the most probative evidence of record as to the relationship 
between the Veteran's current bilateral hearing loss as 
demonstrated on audiometric testing and his military service, 
and the Board is of the opinion that this opinion ultimately 
outweighs the Veteran's lay reports of continuity of 
symptomatology since service.

In summary, chronic bilateral hearing loss was not diagnosed 
until decades after service.  No medical professional, 
moreover, has ever otherwise linked the Veteran's current 
hearing loss to service, and, in fact, there is medical 
evidence to the contrary.  In light of the evidence, the 
Board concludes that the preponderance of the evidence is 
against the claim, and that service connection for bilateral 
hearing loss is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); see generally 
Shedden, supra.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


